TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00021-CV


Maria Fernandez, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
NO. C-08-263-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Maria Fernandez filed this accelerated appeal from the district court's final
order terminating her parental rights to her minor child, M.A.F.  Appellant's court-appointed attorney
filed a brief concluding that the appeal is frivolous and without merit.  The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967) by presenting a professional evaluation 
of the record and demonstrating why there are no arguable grounds to be advanced on appeal.  See
also Taylor v. Texas Dep't of Protective & Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex.
App.--Austin 2005, pet. denied) (applying Anders procedure in appeal from termination of parental
rights).  Counsel has certified to this Court that she provided appellant a copy of the Anders brief and
a notice of her right to examine the appellate record and file a pro se brief.  No pro se brief has
been filed.
		We have reviewed the record and counsel's brief and have found nothing that would
arguably support an appeal.  We agree that the appeal is frivolous and without merit.  Finding
nothing in the record that might arguably support an appeal, we grant counsel's motion to withdraw
and affirm the order of termination.

						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Affirmed
Filed:   July 8, 2011